1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                            SOUTHERN DISTRICT OF CALIFORNIA
9
10
     NAOMI J. AYLWARD, individually and              Case No.: 18cv0494-WQH-MDD
11   as personal representative for the Estate of
12   Philip Aylward,                                 AMENDED SCHEDULING
                                        Plaintiff,   ORDER REGULATING
13                                                   DISCOVERY
     v.                                              AND OTHER PRE-TRIAL
14
     SELECTHEALTH INC. a Utah                        PROCEEDINGS
15                                                   [ECF 37]
     corporation doing business as
16   Selecthealth, Inc., et al.,
17                                   Defendants.

18
19         The parties have moved to extend the time to complete discovery. (ECF

20   No. 37). The Court finds good cause to extend the remaining dates.

21   Accordingly, IT IS HEREBY ORDERED:

22         1.     Contradictory or rebuttal disclosures within the meaning of Rule

23   26(a)(2)(D)(ii) shall be disclosed on or before July 19, 2019. Unless otherwise

24   stipulated by the parties, the required expert disclosures shall include an

25   expert report as required by Rule 26(a)(2)(B). If a written report is not

26   required, the disclosure must provide the information required under Rule

27   26(a)(2)(C).

28
                                                1
                                                                        18cv0494-WQH-MDD
1         2.     Except as provided in the paragraph below, any party
2    that fails to make these disclosures shall not, absent substantial
3    justification, be permitted to use evidence or testimony not disclosed
4    at any hearing or at the time of trial. In addition, the Court may
5    impose sanctions as permitted by Fed. R. Civ. P. 37(c).
6         3.    All discovery, including expert discovery, shall be completed by all
7    parties by September 6, 2019. Completed means that interrogatories,
8    requests for production, and other discovery requests must be served at least
9    thirty (30) days prior to the established cutoff date so that responses thereto
10   will be due on or before the cutoff date. All subpoenas issued for discovery
11   must be returnable on or before the discovery cutoff date. All disputes
12   concerning discovery shall be brought to the attention of the Magistrate
13   Judge no later than thirty (30) days following the date upon which the event
14   giving rise to the dispute occurred. The parties are required to meet and
15   confer regarding all discovery disputes pursuant to the requirements of Local
16   Rule 26.1(a). The parties are to comply with the chambers rules of the
17   Magistrate Judge in bringing discovery before the court.
18        4.    Failure to comply with this section or any other discovery order of
19   the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
20   including a prohibition on the introduction of experts or other designated
21   matters in evidence.
22        5.    All other pretrial motions must be filed by October 11, 2019.
23   Counsel for the moving party must obtain a motion hearing date from the law
24   clerk of the judge who will hear the motion. The period of time between the
25   date you request a motion date and the hearing date may vary from one
26   district judge to another. Please plan accordingly. Failure to make a timely
27
28
                                          2
                                                                     18cv0494-WQH-MDD
1    request for a motion date may result in the motion not being heard. Motions
2    in limine are to be filed as directed in the Local Rules, or as otherwise set by
3    the district judge.
4         6.    A Mandatory Settlement Conference shall be conducted on
5    September 26, 2019 at 9:30AM in the chambers of Magistrate Judge
6    Mitchell D. Dembin. Counsel or any party representing himself or herself
7    shall submit confidential settlement briefs directly to chambers by
8    September 18, 2019. All parties are ordered to read and to fully comply
9    with the Chamber Rules of the assigned magistrate judge.
10        7.    In jury trial cases before Judge Hayes, neither party is required to
11   file Memoranda of Contentions of Fact and Law.
12        8.    Counsel shall comply with the pre-trial disclosure requirements of
13   Fed. R. Civ. P. 26(a)(3) by January 3, 2020. Failure to comply with these
14   disclosure requirements could result in evidence preclusion or other sanctions
15   under Fed. R. Civ. P. 37.
16        9.    Counsel shall meet and take the action required by Local Rule
17   16.1(f)(4) by January 10, 2020. At this meeting, counsel shall discuss and
18   attempt to enter into stipulations and agreements resulting in simplification
19   of the triable issues. Counsel shall exchange copies and/or display all exhibits
20   other than those to be used for impeachment. The exhibits shall be prepared
21   in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any objections
22   they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P.
23   26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
24   conference order.
25        10.   Counsel for plaintiff will be responsible for preparing the pretrial
26   order and arranging the meetings of counsel pursuant to Civil Local Rule
27
28
                                          3
                                                                      18cv0494-WQH-MDD
1    16.1(f). By January 17, 2020, plaintiff’s counsel must provide opposing
2    counsel with the proposed pretrial order for review and approval. Opposing
3    counsel must communicate promptly with plaintiff’s attorney concerning any
4    objections to form or content of the pretrial order, and both parties shall
5    attempt promptly to resolve their differences, if any, concerning the order.
6             11.   The Proposed Final Pretrial Conference Order, including
7    objections to any other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures
8    shall be prepared, served and lodged with the assigned district judge by
9    January 24, 2020, and shall be in the form prescribed in and comply with
10   Local Rule 16.1(f)(6).
11            12.   The final Pretrial Conference is scheduled on the calendar of the
12   Honorable William Q. Hayes on January 31, 2020 at 11:00AM.
13            13.   The parties must review the chambers’ rules for the assigned
14   district judge and magistrate judge.
15            14.   A post trial settlement conference before a magistrate judge may
16   be held within 30 days of verdict in the case.
17            15.   The dates and times set forth herein will not be modified except
18   for good cause shown.
19            16.   Briefs or memoranda in support of or in opposition to any pending
20   motion shall not exceed twenty-five (25) pages in length without leave of a
21   district court judge. No reply memorandum shall exceed ten (10) pages
22   without leave of a district court judge. Briefs and memoranda exceeding ten
23   (10) pages in length shall have a table of contents and a table of authorities
24   cited.
25            17.   Plaintiff’s counsel shall serve a copy of this order on all parties
26   that enter this case hereafter.
27
28
                                              4
                                                                          18cv0494-WQH-MDD
1         IT IS SO ORDERED.
2
3    Dated: July 17, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              5
                                  18cv0494-WQH-MDD
